Citation Nr: 0310271	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-18 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased evaluation for allergic 
rhinitis and sinusitis, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that denied service 
connection for a back disorder and a psychiatric disability, 
increased the evaluation for the allergic rhinitis and 
sinusitis from zero to 10 percent, and denied an increased 
(compensable) evaluation for the residuals of a left ankle 
injury.  At a hearing before the undersigned sitting at the 
RO in November 2002, the veteran withdrew his appeal with the 
denial of service connection for a psychiatric disability.

The issue of entitlement to an increased evaluation for 
allergic rhinitis and sinusitis will be discussed in the 
remand section of this decision.  The Board's regulation 
authorizing development of evidence or cure of procedural 
defect by issuance of Veterans Claims Assistance Act of 2000 
letters was invalidated by Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003).



FINDINGS OF FACT

1.  The low back condition in service was acute and 
transitory, resolved without residual disability, and is 
unrelated to the veteran's back conditions first demonstrated 
many years after service.

2.  The left ankle condition is manifested primarily by 
subjective complaints, including pain, weakness, stiffness, 
swelling, instability, and dislocation; limitation of motion 
or objective manifestations that produce functional 
impairment are not found.


CONCLUSIONS OF LAW

1.  A chronic back disability, including degenerative disc 
disease of the lumbar spine, arthritis of the thoracic spine, 
and degenerative disc disease of the cervical spine, was not 
incurred in or aggravated by active service; nor may 
arthritis of any spine level be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  The criteria for an increased (compensable) evaluation 
for residuals of a left ankle injury are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 
4.45, 4.71, Plate II, 4.71a, Code 5271 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for a back disorder and for an 
increased (compensable) evaluation for residuals of a left 
ankle injury, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any back condition and the 
severity of his left ankle condition.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a March 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating the claims 
discussed in this decision.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for a Back Disorder

A.  Factual Background

The veteran had active service from October 1969 to April 
1977.

Service medical records reveal that the veteran was seen on 
November 3, 1976, for complaints of pain in the lumbosacral 
area for 2 days.  The assessment was low back pain and he was 
prescribed medication and instructed to return to quarters 
for 2 more days.  A report of his treatment on November 5, 
1976, notes that his low back pain was subsiding.  He was 
instructed to return to the clinic if needed and he was 
discharged from quarters.  The service medical records do not 
show other treatment for a back disorder.

VA and private medical records, including reports received 
from the Social Security Administration (SSA), show that the 
veteran was treated and evaluated for various conditions from 
1983 to 2002.  The more salient medical reports related to 
the claims considered in this appeal are discussed in the 
appropriate sections of the decision.

The veteran underwent a VA medical examination in September 
1983.  There were no complaints or findings of a back 
disorder.

A private medical report shows that the veteran was examined 
in November 1994.  The impressions were cervical strain, 
upper back strain, and degenerative disc and facet disease at 
the C5-6 level.

Private medical reports reveal that radiological studies were 
taken of the veteran's spine in November 1994.  X-rays of the 
thoracic spine showed minimal thoracolumbar scoliosis and 
very slight relative narrowing of the intervertebral disc 
space at the T8-9 level.  X-rays of the cervical spine 
demonstrated disc space narrowing with spondylosis and 
posterior osteophyte formation at the C5-6 level with 
associated right-sided foraminal stenosis at that level.  A 
MRI (magnetic resonance imaging) scan of the cervical spine 
revealed mild scoliosis and reversal of upper cervical 
lordosis, 2-3 millimeters central disc protrusion at the C4-5 
level that did not affect the neural channels, and severe 
cervical spondylosis at the C5-6 and C6-7 levels.

A private medical report dated in March 1995 shows that the 
veteran underwent a physical examination.  It was noted that 
he was being followed for neck pain secondary to a job-
related accident and that a MRI scan had showed stenosis as 
well as severe degenerative disc disease and facet disease at 
the C5-6 and C6-7 levels.  The impressions were severe 
degenerative disc and facet disease at the C5-6 and C6-7 
levels, and cervical stenosis at those levels.

A private medical report shows that X-rays were taken of the 
veteran's lumbar spine in October 1995.  The impressions were 
posterior laminectomies at the L4-5 level, mild degenerative 
intervertebral osteochondrosis at the L3-5 level, and 
suggestion of post surgical change to the right posterior 
iliac spine.

A private medical report reveals that the veteran was 
examined in November 1995.  It was noted that the veteran had 
indicated that in approximately 1989 or 1990, he began to 
experience symptoms in his low back and neck when he could 
not throw the trash.  He gave a history of other injuries to 
the left foot, left wrist, and back since then.  The 
diagnoses were strains/sprain of the cervical spine 
superimposed over degenerative disc disease, left carpal 
tunnel syndrome, strain/sprain of the thoracolumbar spine 
superimposed over degenerative disc disease at L4-5, and 
spondylolysis/spondylolisthesis of the lumbar spine.

The SSA documents include a report of an Administrative Law 
Judge dated in February 1997.  This report reveals that the 
veteran was found entitled to disability benefits primarily 
based on spondylosis with degenerative cervical and lumbar 
disc disease, and dysthymic disorder.

Private medical reports show that the veteran underwent MRI 
scans in June 1998.  A MRI scan of the thoracic  spine on 
June 5 showed a small central to left side protrusion at the 
T7-8 level.  A MRI scan of the lumbar spine on June 8 showed 
a small central disc herniation at the L4-5 level, and an 
annular bulge at the L5-S1 level.

A VA memorandum from a psychiatrist dated in July 1998 notes 
that the veteran was being treated for depression, anxiety, 
and a sleep disorder that were caused by chronic pain, 
fatigue, and inability to work.  The psychiatrist noted that 
the latter symptoms developed consequent to an accident in 
the service that damaged the low back.

VA X-rays were taken of the veteran's spine in August 1999.  
X-rays of the cervical spine showed moderate degenerative 
disc disease of C5 through C7.  X-rays of the lumbosacral 
spine revealed first-degree spondylolisthesis of L5 upon S1.  
X-rays of the thoracic spine demonstrated mild to moderate 
degenerative changes of the vertebrae.

VA medical reports of the veteran's treatment in the late 
1990's and early 2000's reveal that he uses pain medication.  
These reports indicate that he has complaints of back and 
neck pain.

The veteran testified at a hearing in November 2002.  He 
testified to the effect that he was initially treated for 
back problems in November 1996, that he self-medicated for 
back pains from 1977 to 1994, and that the medical evidence 
links his current back problems to an injury in service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records reveal that the veteran was seen 
for low back pain in November 1976.  He was treated with pain 
medication and assigned to quarters for a few days.  There 
was no further treatment for a back condition in service.

The post-service medical records do not show clinical 
findings that demonstrate the presence of a chronic back 
disorder until around 1994, but note a history of post-
service back problems from around 1989.  38 C.F.R. 
§ 3.303(b).  There is no competent medical evidence that 
links the veteran's degenerative disc disease of the cervical 
and lumbar spines, and degenerative joint disease of the 
lumbar spine, initially demonstrated in the 1990's, to an 
injury in service.  Nor does the record show continuous 
treatment for any back disorder from the time of the 
veteran's separation from service until demonstration of the 
back conditions in the 1990's.

The VA memorandum dated in July 1998 from a psychiatrist 
notes that the veteran has chronic symptoms related to an 
accident in service that damaged the veteran's spinal column, 
but this evidence is not credible because it is based on the 
statements of the veteran as the objective medical evidence 
does not demonstrate that the veteran sustained an accident 
to his back while in service.  Statements and testimony from 
the veteran are to the effect that his back conditions had 
their onset in service, but this lay evidence is not 
considered competent because the record does not show that he 
has the experience, training or education to make medical 
opinions, statements or diagnoses.  38 C.F.R. § 3.159(a)(1) 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the evidence reveals the veteran's low 
back condition in service was acute and transitory, resolved 
without residual disability, and is unrelated to his upper, 
mid, and lower back conditions that were first demonstrated 
many years after service.  The preponderance of the evidence 
is against the claim for service connection for any back 
disorder, and the claim is denied.

II.  Increased (Compensable) Evaluation for Residuals of a 
Left Ankle Injury

A.  Factual Background

Service medical records reveal that the veteran sustained a 
fracture of the distal left fibula.  

An October 1983 RO rating decision granted service connection 
for a broken left ankle.  A zero percent evaluation was 
assigned for this condition, effective from August 1983.  The 
zero percent evaluation has remained unchanged since then.

The veteran underwent a VA medical examination in June 1999.  
He complained of constant symptoms related to his left ankle 
fracture, including intermittent pain, constant weakness and 
stiffness, constant instability, and intermittent swelling, 
inflammation, and endurance.  He stated that the symptoms 
were excruciating for the most part, but aggravated by 
walking and twisting.  His gait was normal.  He used a cane 
in his right hand for ambulation but he did not appear to 
require this because he was able to stand and walk across the 
room without planting the cane on the ground.  Examination of 
the left foot showed no signs of painful motion, edema, 
instability, weakness or tenderness.  Examination of the left 
ankle revealed no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or 
weakness.  The range of motion of the left ankle was 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees 
that were not affected by pain, movement against gravity, 
movement against resistance, fatigue, weakness or lack of 
endurance.  X-ray examination of the left ankle was 
reportedly normal.  The diagnosis was residual fracture of 
the left ankle by history with no evidence of residual signs 
of pathology that would cause any impairment in the veteran's 
ability to perform his usual occupational tasks and his 
activities of daily living and functions.

VA reports of the veteran's outpatient treatment in the 
1990's and early 2000's reveal that he uses pain medication.

The veteran testified at a hearing before the undersigned 
sitting at the RO in November 2002.  His testimony was to the 
effect that he had pain and give way of the left ankle, that 
he treated the left ankle pain with medication, and that the 
left ankle pain caused functional impairment.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

A review of all the evidence shows that the veteran's left 
ankle condition is manifested primarily by subjective 
complaints, including pain, weakness, stiffness, swelling, 
instability, and dislocation.  The veteran testified to the 
effect that he had functional impairment due to symptoms 
associated with his left ankle condition, but the objective 
medical evidence does not reveal any left ankle pathology.  
The evidence does not show limitation of motion or objective 
manifestations of the left ankle condition that produce any 
functional impairment to support the assignment of a 
compensable evaluation for the residuals of a left ankle 
injury under diagnostic code 5271 with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the report of the veteran's VA examination in 
June 1999 reveals that there is no objective pathology or 
functional impairment associated with the left ankle 
condition.  Hence, it appears that a zero percent evaluation 
for the veteran's left ankle condition under diagnostic code 
5271 with application of the provisions of 38 C.F.R. § 4.31 
best represent his disability picture.  38 C.F.R. § 4.7.

The preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for the residuals of a 
left ankle injury, and the claim is denied.  The benefit of 
the doubt doctrine is not for application with regard to the 
claims considered in this decision because the preponderance 
of the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a back disorder is denied.

An increased (compensable) evaluation for residuals of a left 
ankle injury is denied.


REMAND

With regard to the claim for a higher rating for the allergic 
rhinitis with sinusitis, the record shows that the veteran 
was scheduled for a VA examination in June 1999 to determine 
the severity of this condition, but he told the examiner that 
he did not wish to be examined at that time.  At his hearing 
in November 2002, he stated that his allergic rhinitis and 
sinusitis had worsened and that he had frequent headaches and 
nasal obstruction.  The evidence does not show that has 
undergone a current VA examination to determine the severity 
of this condition, and he should be scheduled for such 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
He should also be notified that if he fails to report for the 
examination or cooperate with the examiner, his claim for a 
higher rating for the allergic rhinitis and sinusitis will be 
denied.  38 C.F.R. § 3.655(b) (2002).

The veteran should be advised of the evidence needed to 
substantiate his claim for an increased evaluation for the 
allergic rhinitis and sinusitis.  VCAA and the above-noted 
regulations for the implementation of this law.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is 
notified of the evidence needed to 
substantiate his claim for a higher 
rating for the allergic rhinitis and 
sinusitis, including the evidence he 
needs to submit and the evidence that VA 
will try to obtain.

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of the allergic rhinitis and sinusitis.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should note whether 
the sinusitis produces incapacitating 
episodes (lasting 4 to 6 weeks) requiring 
antibiotic treatment or non-
incapacitating episodes characterized by 
headaches, pain, and purulent discharge 
or crusting and, if he has incapacitating 
or non-incapacitating episodes due to 
sinusitis, the number of such episodes 
per year.  The examiner should also note 
whether the veteran has nasal polyps, 
50 percent obstruction of the nasal 
passage on both sides or complete 
obstruction of the nasal passage on one 
side.  In order to assist the examiner in 
providing the requested information, the 
claims folders should be made available 
to him or her and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claim for an increased 
evaluation for allergic rhinitis and 
sinusitis.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and the representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





______________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



